            Case 6:19-cv-02290 Document 1 Filed 12/05/19 Page 1 of 6 PageID 1



                                             UNITED STATES DISTRICT COURT
                                              MIDDLE DISTRICT OF FLORIDA
                                                  ORLANDO DIVISION

GREGORY SCOTT SCHENA,
                                                                             Case No. 6:19-cv-02290
                       Plaintiff,
vs.

SPECIALIZED LOAN SERVICING LLC,

            Defendant.
__________________________________/

                                                           COMPLAINT

           Plaintiff, Gregory Scott Schena (“Schena”) sues Defendant, Specialized Loan Servicing LLC

(“SLS”).

                                                         Count One - FDCPA

           1.          This is an action brought pursuant to the Fair Debt Collection Practices Act, 15

U.S.C. §§ 1692 et seq. (“FDCPA”).

           2.          This Court has jurisdiction pursuant to 28 U.S.C. § 1331 (federal question).

           3.          The actions of SLS, as alleged below, occurred in Volusia County, Florida.

           4.          Schena is a natural person and resides in Volusia County, Florida.

           5.          In 2006, Schena opened a line of credit (the “Loan”) with National City Bank

(“NCB”) in the approximate amount of $35,000. A copy of the line of credit agreement is attached as

Exhibit A.

           6.          The Loan was for personal, family or household purposes.

           7.          The Loan was secured by a mortgage (the “Mortgage”) against Schena’s personal

residence located at 2900 Gallup Court, Deltona, Florida (the “Homestead”). A copy of the Mortgage

is attached as Exhibit B.

           8.          By merger during or about 2008, PNC Bank, NA (“PNC”) became successor to NCB.




L:\DRM\Schena, Gregory - 2822\Pleadings\complaint.docx
            Case 6:19-cv-02290 Document 1 Filed 12/05/19 Page 2 of 6 PageID 2



           9.          On October 18, 2013, Schena filed a Chapter 7 bankruptcy case in the U.S.

Bankruptcy Court, Middle District of Florida, Orlando Division, case no. 6:13-bk-12869-CCJ (the

“Bankruptcy Case”). A copy of the notice of commencement of the Bankruptcy Case is attached as

Exhibit C.

           10.         PNC was scheduled as a creditor in the Bankruptcy Case and received notice of the

Bankruptcy Case. A copy of the mailing matrix for the Bankruptcy Case is attached as Exhibit D.

           11.         On January 22, 2014, Schena received an order of discharge in the Bankruptcy Case.

A copy of the order of discharge is attached as Exhibit E (“Discharge Order”).

           12.         On January 29, 2014, the court in the Bankruptcy Case entered an order avoiding the

Mortgage. A copy of the order is attached as Exhibit F (“Avoidance Order”).

           13.         The Avoidance Order was recorded on February 19, 2014, at Book 6960, Page 1040,

of the Official Records of Volusia County, Florida.

           14.         On or about May 21, 2014, PNC released the Mortgage (the “Release”). A copy of

the Release is attached as Exhibit G.

           15.         The Release was recorded on or about May 28, 2014, at Book 6993, Page 2584, of

the Official Records of Volusia County, Florida.

           16.         During or about September 8, 2014, the Loan was transferred to SLS for servicing. A

copy of the notice of transfer is attached as Exhibit H.

           17.         SLS regularly collects or attempts to collect, directly or indirectly, debts owed or due

to others.

           18.         Starting in September, 2018, Schena began receiving “mortgage statements” from

SLS regarding the Loan and Mortgage, including “payment amount”, “payment date”, “current

payment”, and the “property address” for the Mortgage. A copy of the mortgage statement is attached

as Exhibit I.



                                                          2
L:\DRM\Schena, Gregory - 2822\Pleadings\complaint.docx
            Case 6:19-cv-02290 Document 1 Filed 12/05/19 Page 3 of 6 PageID 3



           19.         After receiving the mortgage statement, Schena called and wrote to SLS to stop

further collection actions regarding the Loan and Mortgage.

           20.         On or about January 17, 2019, SLS sent to Schena a letter (“Jan. Letter”) regarding

the Loan and Mortgage, alleging, among other things, the “mortgage account is delinquent” and

“encouraging you to contact us to discuss possible loss mitigation options.” A copy of the Jan. Letter

is attached as Exhibit J.

           21.         In February, 2019, SLS, as “attorney in fact,” executed and filed in the public records

an assignment (the “First Mortgage Assignment”), purporting to assign the Mortgage to Gulf

Harbour Investments Corporation. A copy of the First Mortgage Assignment is attached as Exhibit

K.

           22.         On or about September 10, 2019, an assignment (the “Second Mortgage

Assignment”) was recorded in the public records purporting to assign the Mortgage from PNC to

E*Trade Bank. A copy of the Second Mortgage Assignment is attached as Exhibit L.

           23.         The First Mortgage Assignment and Second Mortgage Assignment (collectively, the

“Mortgage Assignments”) slandered Schena’s title to the Homestead.

           24.         On or about November 14, 2019, SLS received a letter dated November 13, 2019,

from counsel for Schena relating to the Loan and Mortgage. A copy of the letter is attached as

Exhibit M (“Cease and Desist Letter”).

           25.         On or about November 14, 2019, after receipt of the Cease and Desist Letter, SLS

sent to Schena a letter (“Nov. Letter”) regarding the Loan and Mortgage, alleging, among other

things, the “mortgage account is delinquent.” A copy of the Nov. Letter is attached as Exhibit N.

           26.         SLS knew, or should have known, the Loan was discharged and the Mortgage

avoided and released.

           27.         Notwithstanding the Loan was discharged and the Mortgage avoided and released,

SLS continued efforts to collect the Loan and enforce the Mortgage.

                                                         3
L:\DRM\Schena, Gregory - 2822\Pleadings\complaint.docx
            Case 6:19-cv-02290 Document 1 Filed 12/05/19 Page 4 of 6 PageID 4



           28.         The Mortgage Assignments, mortgage statement, and letters from SLS to Schena,

including the Jan. Letter and Nov. Letter (collectively, the “Collection Letters”), constitute an effort

to collect a debt - the Loan.

           29.         The Mortgage Assignments, mortgage statement, and Collection Letters falsely

represented the character, amount, or legal status of the Loan and Mortgage.

           30.         The actions of SLS were intentional, willful and without regard for the rights of

Schena, such that Schena reserves the right to recover punitive damages.

           31.         Schena sustained damages as a result of the actions of SLS, including mental anguish,

despair, frustration, embarrassment, nervousness, and loss of capacity for the enjoyment of life and is

entitled to recover actual damages, punitive damages, statutory damages, and reasonable fees and

costs.

           32.         All conditions precedent to this action have occurred, been satisfied, or waived.

           33.         The Loan and Mortgage constitute a consumer debt as defined in FDCPA, §

1692a(5).

           34.         SLS is a debt collector as that term is defined by FDCPA, § 1692a(6).

           35.         The Mortgage Assignments, mortgage statement, and Collection Letters were

communications as that term is defined in FDCPA, § 1692a(2).

           36.         SLS is obligated to pay reasonable fees and costs of this action pursuant to FDCPA, §

1692k(a).

           Therefore, Schena requests the judgment of this Court awarding: (a) damages, including

actual, statutory, and punitive damages; (b) fees and costs; and (c) such other relief as may be

appropriate.

                                                         Count Two - FCCPA

           37.         This is an action pursuant to the Florida Consumer Collection Practices Act, § 559.55

et seq. (“FCCPA”).

                                                                 4
L:\DRM\Schena, Gregory - 2822\Pleadings\complaint.docx
            Case 6:19-cv-02290 Document 1 Filed 12/05/19 Page 5 of 6 PageID 5



           38.         This Court has jurisdiction pursuant to 28 U.S.C. § 1367 (supplemental jurisdiction).

           39.         Schena re-alleges paragraphs 3-32, inclusive.

           40.         Schena is a debtor as defined by FCCPA, § 559.55(8).

           41.         The Loan and Mortgage constitute a consumer debt as defined by FCCPA, §

559.55(6).

           42.         SLS is a person under FCCPA, § 559.72.

           43.         SLS is registered with the Florida Office of Financial Regulation as a “consumer

collection agency”.

           44.         SLS is a debt collector as the term is defined in FCCPA, § 559.55.

           45.         In violation of FCCPA, § 559.72(9), SLS claimed, attempted, or threatened to enforce

a debt when SLS knew the debt was not legitimate, where SLS knew the Loan was discharged and

the Mortgage was avoided and released.

           46.         In violation of FCCPA, § 559.72(18), SLS communicated with a debtor, Schena,

when SLS knew Schena was represented by an attorney, where SLS sent the Nov. Letter after receipt

of the Cease and Desist Letter.

           47.         SLS is obligated to pay reasonable fees and costs of this action under FCCPA, §

559.77(2).

           Therefore, Schena requests the judgment of this Court awarding: (a) damages, including

actual, statutory, and punitive damages; (b) fees and costs; and (c) such other relief as may be

appropriate.

                                                         Count Three - Contempt

           48.         Schena re-alleges paragraphs 3-32, inclusive.

           49.         This is an action for contempt pursuant to 11 U.S.C. §§ 105 and 524.

           50.         This Court has jurisdiction under 28 U.S.C. §§ 1331 and 1334 (bankruptcy

jurisdiction).

                                                                   5
L:\DRM\Schena, Gregory - 2822\Pleadings\complaint.docx
            Case 6:19-cv-02290 Document 1 Filed 12/05/19 Page 6 of 6 PageID 6



           51.         The actions of SLS were prohibited by the Discharge Order and Avoidance Order.

           52.         There is no fair ground of doubt as to whether the Discharge Order and Avoidance

Order barred the conduct of SLS.

           Therefore, Schena requests the judgment of this Court awarding: (a) damages, including

actual and punitive damages; (b) fees and costs; and (c) such other relief as may be appropriate.

           Dated: December 5, 2019.



                                                              /s/ David R. McFarlin
                                                             David R. McFarlin
                                                             Florida Bar No. 328855
                                                             Fisher Rushmer, P.A.
                                                             390 N. Orange Avenue, Suite 2200
                                                             Post Office Box 3753
                                                             Orlando, FL 32801
                                                             Telephone (407) 843-2111
                                                             Facsimile (407) 422-1080
                                                             dmcfarlin@fisherlawfirm.com
                                                             Attorneys for Plaintiff




                                                         6
L:\DRM\Schena, Gregory - 2822\Pleadings\complaint.docx
